Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     

This office action is responsive to the Amendment and Remarks filed 29 October 2020, wherein claims 18-23 were newly added. Subsequently, claims 1-23 are pending and presently under consideration in this application. 

Response to Amendment
The rejection of claims 1, 2 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
Applicants have amended the base independent claim 1 to incorporate the limitations thereof the previous limitations of dependent claim 2, such that the first component of the claimed liquid crystal medium is one or more compound of formula T-1 and/or T-2, instead of T.
Applicants have amended the base independent claim 1 to now require one or more compounds of formulae I, II and/or III (emphasis added)
Applicants have introduced new independent claim 20, which is essentially former independent claim 1 with the now additional preamble to “A component for high-frequency technology”. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 8, 11, 17 and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Poetsch et al. (U.S. Patent No. 6,569,505). 
Poetsch et al. discloses a liquid crystal composition and the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition has a clearing temperature of 90oC or more and comprises a combination of compounds inclusive of the compounds of the present formulae T-2 and II-2. Examples 2, 3 and 4 (columns 49-50) each illustrate the combination of a compound inclusive of the compound of the present formula T-2, as 
    PNG
    media_image1.png
    162
    353
    media_image1.png
    Greyscale
, with a compound inclusive of the compound of the present formula II-2, as represented therein by PVG-nO-S 
    PNG
    media_image2.png
    131
    393
    media_image2.png
    Greyscale
: 
    PNG
    media_image3.png
    618
    436
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    330
    419
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    246
    405
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    317
    420
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    245
    412
    media_image7.png
    Greyscale
. And Examples 7 and 8 (columns 51-52) illustrate the combination of a compound inclusive of the compound of the present formula T-2, as represented therein by PPU-n-S 
    PNG
    media_image8.png
    158
    393
    media_image8.png
    Greyscale
, with a compound inclusive of the compound of the present formula II-2, as represented therein by any one ofPVG-n-S
    PNG
    media_image9.png
    123
    376
    media_image9.png
    Greyscale
, PTG-n-S 
    PNG
    media_image10.png
    134
    404
    media_image10.png
    Greyscale
, PTU-n-S 
    PNG
    media_image11.png
    156
    426
    media_image11.png
    Greyscale
:
    PNG
    media_image12.png
    478
    442
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    66
    447
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    574
    424
    media_image14.png
    Greyscale
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 7, 9, 10, 12-16 and 19-23 are rejected under 35 U.S.C. 103 as being obvious over Poetsch et al. (U.S. Patent No. 6,569,505). 
Please refer to preceding paragraph 9 for the more specific disclosure of Poetsch et al. Poetsch et al. discloses a liquid crystal composition and the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present formulae T, I, II and III. While Poetsch et al. expressly illustrates the combination of compounds of the present formula T-2 and II-2, as discussed in the preceding paragraph 9, and contains general disclosure therein, there is no example therein further illustrating: the compounds of the present formula T-1, as recited in claims 2, 3, 9; the compounds of the present formula I, as recited in claim 4; the compounds of the present formula II-1, as recited in claim 6; the compounds of the present formula III-1 through III-6, as recited in claim 7; chiral compounds as recited in claim 10; each of the aforementioned compounds are generally disclosed therein, are well known in the liquid crystal art, and as such, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize any one of the aformnetioned compounds together with the compounds of the present formula T-2 and II-2 in the inventive liquid crystal medium of Poetsch et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof. As for the intended use recitations in claims 12-15, the fact that applicant may have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/414,283 (corresponding to U.S. Patent Application Publication No. 2019/0352564). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal medium comprising the combination of a compound inclusive the present formula III, as represented by  
    PNG
    media_image15.png
    180
    424
    media_image15.png
    Greyscale
 and T-2
    PNG
    media_image16.png
    102
    416
    media_image16.png
    Greyscale
, when the substituent RT therein is a fluorinated alkyl group.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 29 October 2020 with respect to the rejections over Poetsch et al. (‘505) under each of 35 U.S.C. 102(a)(1)/(a)(2) and 35 U.S.C. 103, including the ensuing discussion of “liquid crystal compounds with two polar substituents on the opposite ends of the mesogenic core” have been fully considered Upon careful reconsideration, the Examiner notes that several examples therein expressly illustrate the use of compounds inclusive of those of the present formula T-2, as represented by PPU-3-S, PPU-4-S, and PPU-5-S wherein PPU-n-S is     
    PNG
    media_image8.png
    158
    393
    media_image8.png
    Greyscale
.
Applicant’s arguments filed 29 October 2020 with respect to teachings in dependent claims 12-15 have been fully considered but they are not persuasive. In response the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Applicant’s arguments filed 29 October 2020 with respect to newly added independent claim 20 and the corresponding dependent claims 21-23 therefrom, rely on language solely recited in preamble recitations in claim 20. When reading the preamble in the context of the entire claim, the recitation “A component for high-frequency technology” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Applicant's arguments filed 29 October 2020 with respect to the rejection of claims on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/414,283, to the effect that “applicants are delaying attending to this” rejection since “there may be amendments to the claims of either this application or US’283 which would render this rejection readily moot”, have been fully considered but they are not persuasive.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722